DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/09/2022. Claims 9, 18-19 are amended. Claims 1-20 are now pending.
Response to Amendment
Applicant’s Amendment successfully overcomes the following items of the previous Office Action: objection to the abstract, and objection to claims 9, 18-19.
Allowable Subject Matter
Claims 1-20 are allowed.
As of claim 1, the closest prior art KUSANAGI (US 2015/0062345 A1) teaches a head-up display apparatus 7, which is an example of an image generation apparatus where XYZ three-dimensional orthogonal coordinate system is used by setting Z-axis direction as the vertical direction as illustrated in FIG. 1 and other drawings, and the head-up display apparatus 7 may be also referred to as the HUD apparatus 7. The HUD apparatus 7 can be equipped to, for example, automobiles, air planes, ships or the like (hereinafter, referred to as "vehicle"), with which a driver or operator (hereinafter referred to as "driver") can view information of driving, operation, or running (hereinafter referred to as "driving") of the vehicle through a windshield of the vehicle. As illustrated in FIG. 1, the HUD apparatus 7 includes, for example, a light source device 15, a light quantity adjustment device 30, an optical deflection device 40, a lens array 60, a semi-
Claims 2-20 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art CHIBA et al. (US 20180348512 A1) teaches a transmission type screen having a flat scattered intensity within a predetermined scattering angle, a transmission type screen according to the present invention comprising a first surface, and a second surface opposed to the first surface, wherein the first surface is equipped with a micro-lens array including a plurality of micro-lenses; the second surface is equipped with a light diffusion surface; and a diffusion angle ratio of a diffusion angle of the light diffusion surface relative to a diffusion angle of the micro-lens array is not less than 0.2 and not more than 0.4;
- Prior Art Fujikawa et al. (US 20130021224 A1) teaches a display image to be projected onto a projection surface is formed on an imaging surface of a screen member at time of projecting the display image onto the projection surface. A projector is adapted to project a light, which forms the display image on the imaging surface. The imaging surface is formed as a convex surface that limits a curvature of field of the virtual image.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882